Citation Nr: 0907322	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-07 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative changes of the right knee, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected instability of the right knee, currently 
rated as 10 percent disabling.

3.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the Veteran's service 
connected right knee disorders. 

4.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to the Veteran's service 
connected right knee disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to November 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's degenerative changes of the right knee are 
not productive of extension limited to 10 degrees and flexion 
limited to 45 degrees. 

3.  The Veteran's instability of the right knee is not 
productive of moderate recurrent subluxation or lateral 
instability of the right knee.

4.  The Veteran's claimed left hip disorder was not 
manifested during service and has not been shown to be 
casually or etiologically related to service; nor is it 
causally related to or aggravated by any service-connected 
disability, including service-connected degenerative changes 
of the right knee and instability of the right knee.

5.  The Veteran's claimed right ankle disorder was not 
manifested during service and has not been shown to be 
casually or etiologically related to service; nor is it 
causally related to or aggravated by any service-connected 
disability, including service-connected degenerative changes 
of the right knee and instability of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative changes of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Code 5010 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for instability of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Code 5257 (2008).

3.  A left hip disorder was not incurred in active service, 
and is not causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

4.  A right ankle disorder was not incurred in active 
service, and is not causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, prior to the ROs initial adjudication of the 
Veteran's increased rating claim for her right knee disorders 
in September 2003, the Veteran was sent a May 2003 notice 
letter.  This letter notified the Veteran that she must 
submit evidence that her service-connected disorders had 
increased in severity.  Subsequently, although after the 
initial adjudication of the claim, a March 2006 letter 
notified the Veteran that her disability rating would be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent.  
There was no reference, however, to the types of medical and 
lay evidence that she may submit, including statements from 
her doctor or other individuals who are able to describe the 
manner in which her disability has become worse, to the 
effect of the condition's worsening on her employment and 
daily life, or to the diagnostic criteria for establishing a 
higher rating for her service-connected disorders.  

Failure to provide pre- adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the Veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the types of medical and lay evidence that she may 
submit, and the effect of the conditions worsening on her 
employment and daily life, the Veteran clearly had actual 
knowledge of these elements.  Her statements and the evidence 
she has submitted demonstrate this awareness.  For example, 
the Veteran submitted private treatment records from her 
orthopedist and physical therapist which discussed the 
severity of her service-connected right knee disorders.  She 
also submitted her own lay statements describing her 
symptoms.  In addition, at both the July 2003 and December 
2005 VA examinations, the VA examiner noted the effects that 
the Veteran's service- connected right knee disorders had on 
her employment and her daily life.  The Veteran also 
discussed these matters in a May 2005 statement.  Thus, as 
the Board finds the Veteran had actual knowledge of these 
requirements, any failure to provide her with adequate notice 
of these elements is not prejudicial.  See Sanders, 487 F.3d 
881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that a January 2005 
statement of the case (SOC) provided the Veteran with the 
relevant diagnostic criteria for establishing a higher rating 
for her service-connected right knee disorders, and that 
subsequently, in January 2006, a supplemental statement of 
the case (SSOC) was issued.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (hereinafter Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.

As to the final element, the Veteran received a notice letter 
in March 2006 that a disability rating would be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent.  Although no 
subsequent re-adjudication took place after the March 2006 
letter was issued, the Board notes that the rating schedule 
is the sole mechanism by which a Veteran can be rated, 
excepting only referral for extraschedular consideration and 
the provisions of special monthly compensation, see 38 C.F.R. 
Part 4.  More importantly, throughout the course of the 
instant appeal, the essence of the Veteran and her 
representative's arguments have been that her service-
connected right knee disabilities are of such severity that 
she should be given a higher disability rating, thus 
demonstrating actual knowledge of this requirement.  The 
Board also notes that the Veteran was given the provisions of 
38 C.F.R. § 4.71a in her January 2005 SOC.  Therefore, the 
Board finds that the error in this element of Vazquez-Flores 
notice and also the error in not providing pre-adjudicative 
notice pursuant to Dingess/Hartman is not prejudicial.  See 
Sanders 487 F.3d 881.

The Board also notes that during the pendency of this claim, 
the Veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the Veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by VCAA notice error).

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher ratings sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

Turning to the Veteran's service connection claims, the Board 
finds that the VCAA duty was satisfied by a letter sent to 
the Veteran in June 2005.  The letter addressed all required 
notice elements and, although it was not sent prior to the 
initial unfavorable decision by the AOJ in September 2003, a 
subsequent rating decision was issued in October 2005.  See 
Mayfield III, supra.  In this case, the fact that the June 
2005 notice letter did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, the Veteran was 
afforded VA examinations in July 2003 and December 2005.  

The Board does observe the Veteran's representative's 
argument in the February 2009 Written Brief Presentation that 
the Veteran be afforded a new VA examination by an orthopedic 
specialist, because it was not clear whether the fact that 
the Veteran has one leg that is slightly shorter than the 
other was considered at her examinations.  The Board notes 
that the duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
However, in this case, the Board finds that the RO provided 
the Veteran appropriate VA examinations in July 2003 and 
December 2005.  In this regard, both VA examiners indicated 
that they reviewed the Veteran's claims file and conducted 
thorough examinations of the Veteran, to include her oral 
history and objective findings.  Moreover, both examiners 
commented on the Veteran's gait and the absence of any 
malalignment, both of which would be affected by her slightly 
shorter leg.  Furthermore, section 5103A does not require the 
examiner to specialize in a particular field in order to 
perform an adequate VA examination.  In this case, the 
examining physicians were MD's, and as such, they possessed 
the requisite education, training and experience to offer 
medical diagnoses, statements and opinions.  Accordingly, the 
Board concludes that the July 2003 and December 2005 VA 
examinations are adequate to make a decision on the Veteran's 
claims.

The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied

I.  Increased Ratings

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The Veteran's service-connected right knee is currently 
assigned a 10 percent disability rating for degenerative 
changes of the right knee and a separate 10 percent 
evaluation for instability of the right knee.  In this 
regard, VA Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA 
General Counsel has specifically stated that compensating a 
claimant for separate functional impairment under Diagnostic 
Code 5257 and 5003 does not constitute pyramiding.  
See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the Veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  In VAOPGCPREC 
9-98, General Counsel also held that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  In addition, General Counsel 
considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic 
Code 5259 did not involve limitation of motion.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261.  The claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5260 (limitation 
of flexion of the leg) and 5261 (limitation of extension of 
the leg).  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  Limitation of 
leg extension warrants a noncompensable rating if limited to 
5 degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating 
if limited to 20 degrees, a 40 percent rating if limited to 
30 degrees, and a maximum 50 percent rating if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008); see 
also 38 C.F.R. § 4.71, Plate II (2008) (showing normal leg 
extension and flexion as between 0 degrees and 140 degrees).

Under Diagnostic Code 5257, a 10 percent disability 
evaluation is assigned for slight recurrent subluxation or 
lateral instability of the knee.  A 20 percent disability is 
contemplated when such impairment is moderate, and a 30 
percent disability evaluation is warranted when it is severe.

Analysis

	A.  Degenerative Changes of the Right Knee

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a disability evaluation in excess 
of 10 percent under Diagnostic Code 5010.  In this case, the 
objective medical evidence of indicates that the Veteran's 
degenerative changes of the right knee are manifested by a 
normal gait and range of motion findings varying from 0 to 
130 degrees at the July 2003 VA examination and 0 to 120 
degrees at the December 2005 VA examination.  X-rays at the 
July 2003 VA examination confirmed moderate medial 
compartment degenerative changes with squaring of the medial 
femoral condyle and decreased joint space.  There was 
intercondylar osteophytes and mild patellofemoral 
degenerative arthrosis.  The December 2005 VA examiner also 
diagnosed the Veteran with degenerative joint disease of the 
right knee.  Similarly, a December 2003 private treatment 
note provides that the Veteran had increasing pain in the 
right knee, suggesting early medial compartment degenerative 
changes. 

Thus, the Veteran's range of motion, applied to Diagnostic 
Codes 5260 and 5261, used in rating a limitation of motion of 
the leg, results in a noncompensable disability rating.  
Accordingly, a disability rating in excess of 10 percent for 
service-connected degenerative changes of the right knee 
under Diagnostic Code 5010 is not shown to be warranted at 
any time during the instant appeal period.  In addition, 
although the Board also notes the Veteran's subjective 
complaints of pain, there is no objective evidence which 
indicates that the Veteran's range of motion is limited to 10 
degrees of extension or to 45 degrees of flexion during flare 
ups or repetitive use.  Despite the Veteran's May 2005 
contention that during flare-ups her right knee range of 
motion "decreases to less than 90 degrees," the July 2003 
VA examiner specifically indicated that functional range of 
motion was not affected by pain, weakness, flare-ups or 
fatigue, and the December 2005 VA examiner noted that 
functional range of motion was not significantly affected by 
pain, fatigue, weakness, repetition or incoordination.  
Therefore, a higher rating has not been shown for the 
Veteran's service- connected degenerative changes of the 
right knee pursuant to DeLuca, supra.  See also 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2008).

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 10 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Thus, the criteria for a disability evaluation in excess of 
10 percent for service-connected degenerative changes of the 
right knee have not been met, and as such, the appeal is 
denied.  In essence, the preponderance of the evidence is 
against an evaluation in excess of 10 percent for 
degenerative changes of the right knee.  Since the evidence 
is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable 
to warrant an evaluation in excess of 10 percent for any 
portion of the appeal period.

        B.  Instability of the Right Knee

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to a disability evaluation in excess 
of 10 percent under Diagnostic Code 5257.  In this regard, 
the objective medical evidence of record does not show the 
Veteran to have moderate recurrent subluxation or lateral 
instability of her right knee.  At the July 2003 VA 
examination, the examiner reported that the Veteran stated 
that since her ACL reconstruction, she has had slowly 
progressing symptoms of right knee pain with "mild" 
instability.  Physical examination of the right knee at that 
time revealed no knee effusion.  Patellar mobility was two 
quadrants medial and laterally.  There was tenderness to the 
medial and lateral patellar facet.  Retropatellar compression 
was painful.  There was no retropeatellar crepitus with knee 
motion,  McMurray's testing was negative, and Lachman's 
testing was 1+ with good endpoints.  Anterior drawer was 1+ 
and posterior drawer testing was negative.  Her ACL and MCL 
were intact.  Posteriolateral corner was also intact.  With 
functional range of motion, she was not affected by pain, 
weakness, flare-ups or fatigue.  Standing alignment showed 
normal tibiofemoral neutral alignment. 

Similarly, the Veteran was examined by a private orthopedist 
in December 2003.  At that examination, the private 
orthopedist reported that the Veteran had a "mild" sense of 
instability.  He also noted that she had 1+ Lachman's and a 
trace pivot.  She was tender to palpation along the medial 
joint line, as well as the distal pole of the patellar 
tendon.  He noted a 1-2+ effusion. 

At the December 2005 VA examination, the Veteran did not 
report any instability, but she did note that she wore a Don 
Joy knee brace the majority of the time.  The December 2005 
VA examiner noted that the Veteran had slight medial 
tenderness and anterior medial tenderness.  There was no 
swelling, erythema, increased warmth or deformity.  Lachman's 
was 1+ with firm end point, McMurray's and posterior drawer 
sign were negative.  Her medial and lateral ligaments were 
intact, but she had slight discomfort with patellar grind. 

Thus, the objective medical evidence of record shows that the 
Veteran has no more than slight instability of her right 
knee.  The Board does observe that the words "slight", 
"moderate" and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6 (2008).  In this 
regard, as was noted above, the Veteran reported her 
instability of the right knee as mild to the July 2003 VA 
examiner and to her private orthopedist in December 2003.  In 
addition, although the Veteran wears a knee brace a majority 
of the time, this does not equate to a showing of moderate 
recurrent subluxation or lateral instability.  Indeed, as 
noted above, medial and lateral ligaments were found to be 
intact during both VA examinations of record.  As such, the 
Board finds that the Veteran's service- connected right knee 
instability is adequately compensated by the currently 
assigned 10 percent rating. 

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  However, left knee ankylosis, dislocated 
semilunar cartilage with frequent episodes of locking pain 
and effusion into the joint, or impairment of the tibia and 
fibula have not been shown.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, 5262 (2008).  In this regard, the Board 
does observe the Veteran's representative's argument in the 
February 2008 Written Brief Presentation that the Veteran 
should be assigned a 40 percent evaluation pursuant to 
Diagnostic Code 5262 because she wears a knee brace nearly 
all of the time.  However, a 40 percent evaluation under this 
Diagnostic Code applies to wearing a brace as a result of 
nonunion of the tibia and fibula with loose motion, which, as 
noted above, has not been shown in this case.  Accordingly, 
an evaluation in excess of 10 percent is not warranted under 
these alternative diagnostic codes.

The Board has also considered whether there is any additional 
functional loss not contemplated in the currently assigned 
ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  While the 
Board recognizes the Veteran's subjective complaints of right 
knee pain noted on physical examination, the July 2003 and 
December 2005 VA examiners found that the Veteran did not 
experience any additional limitation based on these factors.  
This level of functional limitation does not rise to the 
level of warranting a combined rating in excess of 20 
percent.  38 C.F.R. 4.71a, Diagnostic Codes §§ 5257, 5260, 
5261.  As noted above, the range of motion exhibited by the 
Veteran's right knee throughout this time frame warrants a 
noncompensable disability rating under Diagnostic Codes 5260 
and 5261.  Thus, the Board finds that there is no additional 
functional loss not contemplated in the currently assigned 
disability ratings and an increased evaluation on this basis 
is not warranted.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 10 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Thus, as the criteria for a disability evaluation in excess 
of 10 percent for service-connected instability of the right 
knee have not been met, and as such, the appeal is denied.  
In essence, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for instability of the 
right knee.  Since the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant an evaluation 
in excess of 10 percent for any portion of the appeal period.

	C.  Conclusion

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
degenerative changes or instability of the right knee is so 
exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id.; see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that her service-
connected degenerative changes or instability of the right 
knee have caused frequent periods of hospitalization or 
marked interference with her employment. In this regard, at 
the December 2005 VA examination, the Veteran reported that 
at her job, she was on her feet the majority of the day with 
a lot of bending and stepping.  However, she estimated that 
she had only taken 5 days off in the last year due to knee 
pain.  As such, the evidence of record did not indicate, nor 
did the Veteran contend, that she had marked interference 
with employment due solely to her service-connected 
degenerative changes or instability of the right knee.  
Additionally, the Board finds that the rating criteria to 
evaluate knee disorders reasonably describe the claimant's 
disability level and symptomatology and she has not argued to 
the contrary.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

II.  Service Connection

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).



Analysis

	A.  Left Hip Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for a left hip 
disorder.  The Veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of a left hip 
disorder.  She asserts in a May 2005 statement that she 
sought treatment in 1986 for hip pain, however, this was in 
regards to her right hip.  Moreover, the medical evidence of 
record does not show that the Veteran sought treatment for a 
left hip disorder immediately following her period of service 
or for many years thereafter.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
left hip disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the Veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first symptoms of a left hip 
disorder is itself evidence which tends to show that such a 
disorder did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a left hip 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link the 
Veteran's current claimed left hip disorder to her military 
service.  To the extent the Veteran contends that she injured 
her hip during service, as was noted above, the medical 
evidence of record does not show that there was such an 
event, disease, or injury in service to which a current 
disorder could be related.  
See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there is any medical evidence of record that links any 
current disorder to a disease or injury in service.  
Therefore, the Board finds that a left hip disorder did not 
manifest during service and has not been shown to be causally 
or etiologically to an event, disease, or injury in service.

As to the Veteran's claim that she has a left hip disorder 
that is related to her service-connected degenerative changes 
and instability of the right knee, the Board also finds that 
the most probative medical evidence of record does not 
support this contention.  The Veteran is service-connected 
for degenerative changes and instability of the right knee; 
however, the most probative medical evidence has not 
established a relationship between her current claimed left 
hip disorder and her service-connected degenerative changes 
and instability of the right knee.  
See Wallin, supra.
In this regard, the Veteran was afforded VA examinations in 
July 2003 and December 2005.  At the July 2003 VA 
examination, the VA examiner reported that the Veteran had a 
snapping IT band syndrome which caused her left hip symptoms.  
He stated that this condition developed in people without a 
clear etiology.  Although it could be a source of significant 
disability, it was usually treated non-operatively with good 
success.  The examiner continued that this condition was not 
related to the Veteran's service-connected right knee 
conditions and not aggravated by her right knee conditions.  
He stated that the ability to treat this condition was 
dependent on appropriate physical therapy and stretching 
exercises, and it was independent of anything in her right 
knee or right ankle.  

Similarly, at the December 2005 VA examination, the examiner 
reported a normal left hip on examination and X-rays with no 
objective findings that would support any anatomic diagnosis 
for her subjective complaints.  Accordingly, since there was 
no significant gait abnormality and no significant 
malalignment, the examiner opined that it was not likely that 
the Veteran's claimed left hip disorder was due to her 
service- connected right knee. 

However, a May 2003 private medical opinion states that it 
was not "unreasonable" to consider that the Veteran's knee 
pain "may be indirectly causing some of her hip symptoms."  
The opinion continued that the Veteran most likely altered 
her gait to compensate for pain in her knee and as a result, 
"may" have developed some pain in her hip.  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  Furthermore, the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  See also Knightly v. Brown, 6 Vet. 
App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions). 

In this regard, the Board finds the July 2003 and December 
2005 VA examiners' opinions to be of greater probative value 
and persuasiveness than the May 2003 private medical opinion.  
The July 2003 and December 2005 VA examiners provided a 
definitive conclusion and supporting rationale to support 
those conclusions.  On the other hand, the May 2003 private 
medical opinion is speculative in nature.  

It is well established that medical opinions that are 
speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the phrase "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the Veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility.  See 38 C.F.R. § 3.102 (2008).  
Accordingly, the Board finds that the May 2003 private 
medical opinion is speculative in nature, and as such, it is 
not a probative medical opinion.  
Thus, the only other evidence linking the Veteran's claimed 
left hip disorder to her service or a service-connected 
disorder is her own contentions.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  The Board observes that in a 
June 2003 statement, the Veteran stated that her left hip 
pain usually occurred during right knee flare ups.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Regarding the Veteran's statements that she has experienced 
left hip pain both during and after service, the Board 
acknowledges that she is competent to testify what she 
experienced, i.e. that she experienced left hip pain and when 
it occurred.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, while the Veteran can testify to experiencing left 
hip pain, the Veteran, as a lay person, is not competent to 
testify that her claimed left hip pain was caused by her 
active service or her 
service-connected degenerative changes and instability of the 
right knee.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
The Board is aware that the veteran's DD 214 Form indicates 
that her MOS was medical noncommissioned officer and 
therefore received rudimentary medical training.  However, 
there is no evidence that the Veteran has any special skill 
in identifying and diagnosing diseases.  (Her post-service 
employment has been with the postal service).  Such 
rudimentary training does not entitle her to opine on medical 
matters such as etiology of diseases.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.  
See also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  

Finally, the Board notes that the Veteran's most recent VA 
examination, dated in December 2005, stated that the Veteran 
had a normal left hip with no objective findings or 
anatomical diagnosis.  Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such have resulted in a disability. See 38 
U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
However, in a recent decision, the Court held that the 
requirement of a current disability is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 
(2007).  Thus, a claimant may be granted service connection 
even though the disability resolves prior to the Secretary's 
adjudication of the claim.  Id.  Nonetheless, even though the 
Veteran had a diagnosis of a snapping IT band disorder at the 
time of the July 2003 VA examination, for the reasons and 
bases described above, the Board finds that service 
connection for a left hip disorder is not warranted on a 
direct or secondary basis.

Accordingly, the Board finds that the Veteran's claimed left 
hip disorder did not manifest during service or for many 
years thereafter, and has not been shown to be causally or 
etiologically related to an event, disease, or injury in 
service, to include her service-connected degenerative 
changes and instability of the right knee.  Thus, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence 
is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Therefore, the Board concludes 
that service connection for a claimed left hip disorder is 
not warranted on a direct or secondary basis.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2008).

	B.  Right Ankle Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for a right 
ankle disorder.  The Veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of such 
a disorder.  Moreover, the medical evidence of record does 
not show that the Veteran sought treatment for a right ankle 
disorder immediately following her period of service or for 
many years thereafter.  Therefore, the Board finds that a 
right ankle disorder did not manifest in service or for many 
years thereafter.  The Board finds this gap in time 
significant, and, as noted above with regard to the claim for 
service connection for a left hip disorder, it weighs against 
the existence of a link between a current left hip disorder 
and her time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding, in an aggravation context, 
that the Board may consider a prolonged period without 
medical complaint when deciding a claim).  
In addition to the lack of evidence showing that a right 
ankle disorder manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link the Veteran's current claimed right ankle disorder to 
her military service.  To the extent the Veteran contends 
that she injured her right ankle during service, as was noted 
above, the medical evidence of record does not show that 
there was such an event, disease, or injury in service to 
which a current disorder could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there is any medical 
evidence of record that links any current disorder to a 
disease or injury in service.  Therefore, the Board finds 
that a right ankle disorder did not manifest during service 
and has not been shown to be causally or etiologically to an 
event, disease, or injury in service.

As to the Veteran's claim that she has a right ankle disorder 
that is related to her service-connected degenerative changes 
and instability of the right knee, the Board also finds that 
the most probative medical evidence of record does not 
support this contention.  As was noted above, the Veteran is 
service-connected for degenerative changes and instability of 
the right knee; however, the most probative medical evidence 
has not established a relationship between her current 
claimed right ankle disorder and her service-connected 
degenerative changes and instability of the right knee.  See 
Wallin, supra.

In this regard, the Veteran was afforded VA examinations in 
July 2003 and December 2005.  At the July 2003 VA 
examination, the examiner noted that the Veteran had some 
pain anteromedial in her ankle that she attributed to walking 
differently because of her right knee symptoms.  However, the 
examiner noted that she had no evidence of ligamentous laxity 
or arthrosis in her ankle.  She did not have any tendinopathy 
such as posterior tibial tendon dysfunction or peroneal 
tendinosis.  In fact, the July 2003 VA examiner stated that 
he could not find a specific problem with her right ankle on 
physical examination or radiographs.  Furthermore, he stated 
that it is well-documented that the presence of arthrosis in 
one joint does not cause arthrosis in synchronous joints or 
anachronous joints.  Only the presence of a significant 
extremity malalignment would contribute to degenerative 
arthrosis in another joint, which the Veteran did not have.  
Therefore, the examiner concluded that in his opinion, the 
Veteran's right ankle complaints were not related to her 
right knee condition.

Similarly, at the December 2005 VA examination, the examiner 
reported a normal right ankle examination and Xray with no 
objective findings that would support any anatomic diagnosis 
for her subjective complaints.  Accordingly, the examiner 
concluded that because there was no significant gait 
abnormality and no significant malalignment, it was not 
likely that her ankle complaints were due to her service-
connected right knee. 

However, the Board also observes a December 2003 private 
treatment note.  This private treatment note diagnosed the 
Veteran with ankle pain of uncertain etiology, but noted that 
it was "potentially" related to her knee difficulties, but 
that the private physician could not be 100 percent certain.  
The Board has already detailed above that medical opinions 
that are speculative, general, or inconclusive in nature do 
not provide a sufficient basis upon which to support a claim.  
See, e.g., McClendon, supra.  Moreover, this private 
treatment note also reported that although the Veteran 
complained of some ankle pain, examination of the ankle was 
relatively benign and radiographs were unremarkable. 

Thus, the medical evidence of record does not show the 
Veteran to have a diagnosis of a right ankle disorder at any 
time during the instant appeal period.  See McClain, 21 Vet. 
App. 319 (2007).  The Board notes that a key element to 
establishing service connection is to show that the Veteran 
does have the claimed disability.  This element may only be 
shown through evidence of a diagnosis.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Furthermore, pain alone, without a diagnosed or identifiable 
underlying condition does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, although the 
Veteran has right ankle pain, she does not have a diagnosis 
of any underlying disability and as such, service connection 
must be denied.

Although the Veteran may sincerely believe that she has a 
right ankle disorder and that such a disorder was caused by 
her degenerative changes or instability of the right knee, 
the Veteran, as a lay person, is not competent to provide 
evidence that requires medical knowledge because as detailed 
above she lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

In sum, an essential criterion for establishing service 
connection, whether on a direct or secondary basis, is not 
met in this case, as the Veteran does not have a current 
diagnosis of a right ankle disorder and pain alone is not a 
disability for which service connection may be granted.  See 
Sanchez-Benitez, supra.  Under these circumstances, the Board 
must conclude that the Veteran has not met the regulatory 
requirements of entitlement to service connection, and that, 
on this basis, her claim must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to an increased disability rating for service-
connected degenerative changes of the right knee, currently 
rated as 10 percent disabling, is denied.

Entitlement to an increased disability rating for service-
connected instability of the right knee, currently rated as 
10 percent disabling, is denied.

Entitlement to service connection for a left hip disorder, to 
include as secondary to the Veteran's service connected right 
knee disorders, is denied. 

Entitlement to service connection for a right ankle disorder, 
to include as secondary to the Veteran's service connected 
right knee disorders, is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


